DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed October 18, 2021 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1 – 11, 15 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination an active air flap comprising a first air flap disposed between a ventilation opening of a bumper and a radiator, and openably disposed in a first section facing the radiator; a second air flap disposed between the ventilation opening of the bumper and the radiator, and openably disposed in a second section bordering the first section facing the radiator; an air guide configured to guide air introduced in the ventilation opening toward the first air flap and the second air flap; and a controller configured to: receive a vehicle speed, an outside temperature, a refrigerant pressure, and a cooling water temperature, and control an opening and closing operation of the first air flap and the second air flap based on at least one of the vehicle speed, the outside temperature, the refrigerant pressure, or the cooling water temperature, wherein, when an air conditioner is operated, the controller selectively controls the opening and closing operation of the first air flap and the second air flap based on a relationship between the vehicle speed, the outside temperature, the refrigerant pressure, and the cooling water temperature, and wherein, when the air conditioner is not operated, the controller selectively controls the opening and closing operation of the first air flap and the second air flap based on a relationship between the vehicle speed, the outside temperature, and the cooling water temperature. The closest prior art references, Higuchi et al. (US 2014/0090610) and Jeong (US 2017/0072783), teach various elements of the claimed invention but are deficient in the limitation requiring the selective control as claimed based on refrigerant pressure and comparative engine conditions. No other reference cures this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747